     Case 3:20-cv-00098-REP Document 15 Filed 02/14/20 Page 1 of 2 PageID# 333




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Richmond Division


Steves and Sons , Inc .,

       Plaintiff ,

V.                                                Civil Action No. 3 : 20 - cv- 98

JELD- WEN , INC . ,

       Defendant.



                                            ORDER

       Ha v ing    conferred      with     counse l    respecting       a   schedule      for

expedi ted proceedings , it is hereby ORDERED that :

       ( 1)   By February 1 5 ,        2020 ,   Steves and Sons ,        Inc .    (" Steves")

shall serve its discovery requests ; and

       (2)    By Feb r uary 20 ,       2020 ,   JELD- WEN ,   Inc .   ("JELD - WEN")    shall

respond and make its production ; and

       ( 3)   By February 16 ,         if possible ,     or by February 18 ,           at the

latest , JELD- WEN shall serve i ts discovery requests , and Steves shall

respond and make its production five days after service ; and

       (4)    On Feb ruary 24 ,        2020 and February 25 ,         2020,      depositions

shall take place ; and

       ( 5)   On   Feb ru ar y 2 8 ,   2020 ,   JELD- WEN and Steves shall s ubmit

declarations from any witnesses who will testify at th e pre l iminary
   Case 3:20-cv-00098-REP Document 15 Filed 02/14/20 Page 2 of 2 PageID# 334


injunction    hearing,       and      these      declarations          will    be    the   direct

testimony of the witnesses at the hearing on March 3 , 2018 ; and

      (6)    By   February     20 ,    2020 ,        JELD- WEN   shall       file    its   initial

response to PLAINTIFF STEVES AND SONS , INC. ' S MOTION FOR A TEMPORARY

RESTRAINING ORDER AND PRELIMINARY INJUNCTION (ECF No . 2); and

      (7)    By   February     28 ,     2020 ,       JELD- WEN       and    Steves   shall     file

supplemental briefs addressed to PLAINTIFF STEVES AND SONS ,                                 INC .' S

MOTION FOR A TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION

(ECF No . 2) that incorporate information obtained during discovery ;

and

      (8)    On   March   3,    2020      at     9.30     A.M. ,      the    Court    will     take

testimony and hear oral argument on PLAINTIFF STEVES AND SONS , INC .' S

MOTION FOR A TEMPORARY RESTRAININ G ORDER AND PRELIMINARY INJUNCTION

(ECF No . 2) ; and

      (9)    Unless the parties are able to reach an agreement regarding

doorskin    shipments ,   the         Court     will     hold    a    status    conference        on

February 18 , 2020 at 10 . 00 A. M.

      It is so ORDERED .


                                                           /s/
                                          Robert E . Payne
                                          Senior United States District Judge

Richmond , Virginia
Date : February _i__d, 2020




                                                 2
